Citation Nr: 0834013	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for substance abuse. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from March 1971 to February 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran submitted additional 
evidence to the RO in May 2006.  This evidence consists of VA 
treatment records dated July and August 2005.  The RO 
considered this evidence in an April 2007 deferred rating 
decision, but determined that it was not relevant to the 
veteran's claim.  The RO then certified to the veteran's 
appeal to the Board without issuing a supplemental statement 
of the case.  

After a review of the evidence received in May 2006, the 
Board agrees that a supplemental statement of the case is not 
required, as the evidence is not relevant to the veteran's 
claim.  The records submitted do not contain reference to 
either drug or alcohol abuse, or dementia.  Finally, as will 
be discussed below, there is no legal basis for a grant of 
the claim sought by the veteran.  Therefore, the Board may 
proceed with adjudication of the veteran's appeal without 
fear of harm to his claims.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge in August 2007.  A transcript of 
this hearing is in the claims folder. 


FINDINGS OF FACT

1.  Entitlement to service connection for substance abuse was 
denied in a February 2003 rating decision on the basis that 
substance abuse was considered willful misconduct and not 
eligible for service connection.  The veteran did not submit 
a notice of disagreement with this decision.  

2.  The evidence submitted since February 2003 is either 
cumulative of evidence previously submitted or does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely the existence of a claimed disability that is 
eligible for consideration for service connection.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which denied 
entitlement to service connection for substance abuse is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2007). 

2.  New and material evidence has not been presented to 
reopen the veteran's claim for service connection for 
substance abuse.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c), 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 FR 23353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In this case, the veteran was provided with two VCAA letters 
in July 2003, which was prior to the initial adjudication of 
the veteran's claim.   These letters each told the veteran 
what evidence was needed to substantiate the claim for 
service connection.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  

In addition to notification pertaining to service connection 
claims, the second July 2003 letter also noted the veteran's 
claim had previously been denied, and notified the veteran 
that he would have to submit new and material evidence in 
order to reopen his claim.  The letter provided information 
regarding the definitions of "new" and "material", and 
explained to the veteran what would constitute new and 
material evidence in the context of his claim.  Although the 
letter did not inform the veteran that service connection for 
substance abuse was prohibited by law, the veteran 
demonstrated knowledge of this prohibition when he tried to 
argue that his claim was actually for service connection for 
dementia as the result of drugs and alcohol, and not merely 
for substance abuse.  The Board notes parenthetically that a 
previous decision in the claims folder referred to this 
prohibition.  This letter met the notification requirements 
of Kent.  

In regards to the Dingess requirements, the Board notes that 
veteran status has been established and is not at issue.  The 
July 2003 letter notified the veteran that the existence of a 
disability and evidence of a connection between the 
disability and service was required to establish service 
connection.  

The veteran was not provided with information pertaining to 
the establishment of disability ratings and effective dates 
until March 2006.  As this notice came after the initial 
adjudication of the claim, the timing did not comply with the 
requirement that the notice must precede the adjudication.  
However, as the veteran's claim will be denied, neither a 
disability rating nor an effective date will be assigned.  
Therefore, as no possible harm can result to the veteran by 
proceeding with adjudication of his claim, the Board will 
continue with its review.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The duty to notify has been met.  

Finally, the Board finds that the duty to assist the veteran 
has also been met.  The Board notes that the VA's duty to 
assist is limited in attempts to reopen previously denied 
claims.  However, VA remains charged with obtaining records 
from the federal government.  The veteran has indicated that 
his receives all of his treatment from the Tuskegee VA 
Medical Center (VAMC).  These records have been obtained and 
associated with the claims folder.  The Board will proceed 
with the review of the veteran's claim. 

Service Connection

The veteran contends that he is entitled to service 
connection for the effects of substance abuse.  He argues 
that drugs and alcohol were prevalent in military service, 
and he believes that it is the fault of the military for 
allowing him to be tempted.  Finally, the veteran argues that 
the disability he seeks to have service connection is not 
substance abuse itself, but rather dementia resulting from 
substance abuse.  See August 2007 hearing transcript. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, the law and regulations further provide that 
compensation shall not be paid if the claimed disability or 
death was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See also VAOPGPREC 2-97.

The record shows that entitlement to service connection for 
substance abuse was previously denied in a February 2003 
rating decision.  The veteran was notified of this decision 
in a February 2003 letter, but he failed to submit a notice 
of disagreement with this decision.  Therefore, the February 
2003 decision is final, and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence considered by the February 2003 rating decision 
included the veteran's service medical records, private 
medical records from 1980 to 1982, and VA treatment and 
hospital records dated from 1989 to 1996.  This decision 
denied the veteran entitlement to service connection on the 
basis that service connection for substance abuse was 
precluded by law as this condition was explicitly defined by 
law as willful misconduct.  

The evidence received since February 2003 consists of 
voluminous VA medical records dated from 1989 to 2005.  
However, none of this evidence is both new and material.  

The Board concedes that much of the material received since 
February 2003 is new, in that it was not previously 
considered.  However, none of the evidence is material.  The 
additional evidence shows treatment for schizophrenia.  
Service connection for schizophrenia has not been 
established.  The veteran does not claim service connection 
for schizophrenia, and there is no evidence of this 
disability either during service or until several years after 
discharge from service.  Therefore, there is no basis for 
service connection for substance abuse as secondary to 
schizophrenia.  

The veteran's May 2003 claim was specifically for service 
connection for substance abuse.  As previously noted, the law 
precludes the establishment of service connection for 
disability that is the result of the abuse of drugs or 
alcohol.  The records do not contain a single diagnosis of 
dementia, or any other disability as a result of substance 
abuse.  Therefore, the veteran has not submitted any evidence 
that he is claiming service connection for a disability for 
which service connection may be awarded.  

In as much as the veteran's claim is based on entitlement to 
service connection for substance abuse or dementia due to 
substance abuse, this aspect of the veteran's claim does not 
present a basis for which relief may be granted, and has no 
legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claims must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The absence of evidence of a disability that was eligible for 
service connection was the basis for the February 2003 
denial.  As the evidence received since February 2003 does 
not show such a disability that is claimed by the veteran, it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  The Board concludes that it is not 
new and material, and the veteran's claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for substance abuse; the appeal 
is denied. 



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


